Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered February 10, 2021 in response to an Office Action mailed November 13, 2020 is acknowledged.
Claims 1-19 are pending.  Claim(s) 1-19 is/are currently amended. 
The rejection(s) of claim(s) 1-19 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
The language regarding the gearbox shifting mechanism was deleted, rendering moot the rejection under 35 USC 112.
Response to Arguments
Regarding applicant's remarks toward the interpretation of "biasing members" under 35 USC 112(f), applicant's arguments are unpersuasive. As per MPEP 2181, a claim limitation is considered to invoke 35 USC 112(f) if it meets the 3-prong analysis: the limitation uses a generic  non-structural placeholder ("members") which modified by functional language ("biasing") and the term is not modified by sufficient structure for performing the claimed function. The claims do not recite structure to perform the claimed function. Therefore, the claim limitation meets the 3-prong analysis, and the interpretation under 35 USC 112(f) is maintained.
Applicant’s arguments, filed February 10, 2011, with respect to the rejection under 35 USC 112(b) of claims 6, 12, and 19 have been fully considered and are persuasive.  The rejection of claims 6, 12 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
Please refer to the Office Action November 13, 2020 for a statement of the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/            Primary Examiner, Art Unit 3651